Citation Nr: 0405025	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  98-10 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than March 7, 
2000, for the grant of a 100 percent evaluation for hepatitis 
C with cirrhosis of the liver, fatigue, and depression.

2.  Entitlement to service connection for gallstones.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the noncompensable 
evaluation for service-connected residuals of infectious 
hepatitis and denied service connection for both cirrhosis of 
the liver with fatigue and gallstones.

In January 2000, the RO determined that the cirrhosis of the 
liver was part of the service-connected residuals of 
infectious hepatitis and reclassified the service-connected 
disability as hepatitis C with cirrhosis of the liver, 
fatigue, and depression and assigned a 60 percent evaluation 
effective June 2, 1997.  The veteran stated he wanted a 
higher evaluation, and thus the appeal continued.  In a 
September 2000 rating decision, the RO granted a 100 percent 
evaluation for hepatitis C with cirrhosis of the liver, 
fatigue, and depression, effective March 7, 2000.  The 
veteran asserts that he warrants an earlier effective date.


FINDINGS OF FACT

1.  The veteran filed a claim for an increased evaluation for 
residuals of infectious hepatitis on June 2, 1997.

2.  Statements from a private physician and a VA physician 
indicate that the veteran met the criteria for a 100 percent 
schedular evaluation for hepatitis C with cirrhosis of the 
liver, fatigue, and depression as of October 1996.

3.  There is no competent evidence of a nexus between the 
diagnosis of gallstones and the service-connected hepatitis C 
with cirrhosis of the liver, fatigue, and depression.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 11, 1996, 
for a 100 percent schedular evaluation for hepatitis C with 
cirrhosis of the liver, fatigue, and depression have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).

2.  Gallstones are not proximately due to or the result of 
hepatitis C with cirrhosis of the liver, fatigue, and 
depression.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

Initially, the Board notes that it will address the VCAA only 
as to the claim for service connection for gallstones, as it 
is granting the veteran's claim for an earlier effective date 
for the award of a 100 percent evaluation for hepatitis C 
with cirrhosis of the liver, fatigue, and depression in full.  
The veteran has requested that the effective date be June 2, 
1997, and the Board is granting an effective date earlier 
than that date for the 100 percent schedular evaluation.  
This is the basis for the Board's finding that it has granted 
the veteran's claim in full.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim for service connection for gallstones by means of the 
January 2000 supplemental statement of the case and the 
October 2001 letter.  Specifically, the veteran was told that 
in order for secondary service connection to be granted, 
there must be evidence that gallstones are proximately due to 
or the result of the service-connected hepatitis C with 
cirrhosis of the liver, fatigue, and depression.  The RO 
noted that there was also no evidence that the service-
connected hepatitis C with cirrhosis of the liver, fatigue, 
and depression had aggravated the nonservice-connected 
gallstones.  Thus, the veteran was informed that the evidence 
necessary to substantiate his claim would be evidence showing 
a relationship between the gallstones and the service-
connected hepatitis C with cirrhosis of the liver, fatigue, 
and depression, whether the relationship was that the 
gallstones were proximately due to or the result of the 
service-connected disability or had been worsened by the 
service-connected disability.  Based on the above, the Board 
finds that VA has no outstanding duty to inform him that any 
additional information or evidence is needed to support his 
claim.

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
October 2001 letter, the RO told the veteran that it would 
make reasonable efforts to help him get evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other government agencies.  It told 
the veteran that he must furnish enough information about 
these records so that it could obtain them from the person or 
agency who has them.  The RO noted that it was still the 
veteran's responsibility to make sure these records are 
received by VA.  The RO stated that if there were private 
medical records that the veteran wanted VA to obtain for him, 
that he should complete the enclosed VA Forms 21-4142, 
Authorization and Consent to Release Information to VA, and 
that it would then request the records on his behalf.  The RO 
also stated that if there were federal medical records (such 
as VA medical records, medical records from a military 
facility), that he should tell the RO about these records and 
that it would obtain the records for him.  The RO further 
stated, "If you want us to help get any additional 
information or evidence that you think will support your 
claim, please tell us about it."  (Emphasis in original.)  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO obtained VA treatment records from 
1995 to 2000.  Following the issuance of the October 2001 
letter, the veteran did not indicate that there were any 
outstanding records that needed to be obtained.  

Although an examination was not provided in connection with 
the veteran's claim for service connection, the Board finds 
that VA was not under an obligation to provide an 
examination, as such was not necessary to make a decision on 
this claim.  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that the 
disability may be associated with the veteran's service-
connected disability and the gallstones.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  While the veteran was shown to have 
gallstones in 1990 and again in 2000, he has not brought 
forth any evidence suggestive of a causal connection between 
the current disability and the service-connected hepatitis C 
with cirrhosis of the liver, fatigue, and depression.  The RO 
informed him that he would need medical evidence of a 
relationship between the current disability and the service-
connected disability, and the veteran has not provided such 
evidence.  Thus, for these reasons, the Board finds that VA 
was not required to provide the veteran with an examination 
or an opinion.

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, in a February 1998 rating decision, 
service connection for gallstones was denied.  Only after 
that rating action was promulgated did the AOJ, in the 
October 2001 letter provide notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in October 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  At the time 
the statement of the case was issued, the veteran was 
provided 60 days to submit additional evidence.  He has 
submitted nothing as to this particular issue.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  For the 
reasons stated above, the Board finds that the requirements 
of the VCAA have been met.

II.  Decision

A.  Earlier effective date

The veteran has been granted a 100 percent evaluation for 
hepatitis C with cirrhosis of the liver, fatigue, and 
depression, effective March 7, 2000.  The RO stated that it 
chose that date because that was the date that the veteran 
filed a VA Form 21-8940, Veteran's Application for Increased 
Compensation Based Upon Unemployability.  The veteran has 
asserted that he warrants an effective date of June 2, 1997, 
when he filed his claim for an increased evaluation for the 
service-connected hepatitis C with cirrhosis of the liver, 
fatigue, and depression (which is also the date that the RO 
assigned the 60 percent evaluation).

On October 11, 1996, a liver biopsy was taken from the 
veteran.  An October 16, 1996, VA pathology report showed 
that the veteran had chronic hepatitis (grade II) with 
cirrhosis (stage IV) and focally increased iron.

The veteran filed a claim for an increased evaluation for 
hepatitis C with cirrhosis of the liver, fatigue, and 
depression on June 2, 1997.

A September 2000 letter showed that Dr. RH examined the 
veteran and reviewed his first liver biopsy, dated January 
13, 1990, and his second biopsy, dated October 11, 1996, and 
found that the veteran had "marked liver damage manifest by 
liver function test and marked gastrointestinal symptoms, or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy."  Dr. H stated that the condition had existed 
"since 1996."  

A September 2000 letter showed that Dr. EM, a VA physician, 
found that the veteran fulfilled the criteria for a 
100 percent evaluation for hepatitis as of "October 14, 
1996."  He noted that the veteran had not responded to 
treatment and was being worked up for a liver transplant.

The earliest effective date for an increased evaluation is 
that on which it is factually ascertainable that an increase 
in disability had occurred if the claim is received within 
one year from such date; otherwise, the effective date is the 
date of receipt of claim.  38 U.S.C.A. §§ 5110(a) and (b)(2); 
38 C.F.R. §§ 3.400(o)(1) and (2) (2003); see Harper v. Brown, 
10 Vet. App. 125, 126 (1997).

Prior to March 2000, the criteria for a 100 percent 
evaluation for infectious hepatitis were as follows:

With marked liver damage manifest by 
liver function test and marked 
gastrointestinal symptoms, or with 
episodes of several weeks duration 
aggregating three or more a year and 
accompanied by disabling symptoms 
requiring rest therapy

38 C.F.R. § 4.115, Diagnostic Code 7345 (1996 - 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of an effective 
date of October 11, 1996, for the award of a 100 percent 
evaluation for hepatitis C with cirrhosis of the liver, 
fatigue, and depression.  The reasons follow.

As set out above, in claims for increased evaluations the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date.  
Otherwise, the date of receipt of the claim controls.  
38 C.F.R. § 3.400(o)(2).  The veteran submitted a claim for 
an increased evaluation on June 2, 1997.  Of record is a VA 
pathology report, which is based upon an October 11, 1996, 
biopsy of the veteran's liver, and shows findings that the 
veteran had grade II hepatitis and stage IV cirrhosis of the 
liver.  This report is dated within one year of the veteran's 
claim for increased compensation.  Two physicians have stated 
that the veteran met the criteria for a 100 percent 
evaluation for hepatitis C with cirrhosis of the liver, 
fatigue, and depression based upon that pathology report.  
Thus, the Board finds that the appropriate effective date is 
October 11, 1996, for the grant of a 100 percent schedular 
evaluation for hepatitis C with cirrhosis of the liver, 
fatigue, and depression.

The Board is aware that Dr. EM stated that the date showing 
the marked liver damage was October 14, 1996; however, the 
Board finds that such error does not affect the determination 
in this case that the effective date should be October 11, 
1996.  That is clearly the date that the biopsy was taken.  
Regardless, when a benefit is granted, the first date of 
payment is the first date of the following month.  
38 U.S.C.A. § 5111(a) (West 2002).  Therefore, whether the 
Board assigns the effective date October 11th or October 14th 
does not affect the veteran's payment in this case.

The Board is aware that not all of the evidence supports the 
100 percent evaluation as of October 11, 1996, as the 1998 
and 1999 VA examinations seem to indicate that the veteran 
did not have marked liver damage.  However, two physicians 
have determined that an October 11, 1996, VA pathology report 
showed that the veteran had marked liver damage.  The VA 
treatment records from 1996 to the present show the veteran's 
consistent complaints of fatigue and having to sleep up to 16 
hours a day.  Additionally, at the July 2003 videoconference 
hearing before the undersigned, the veteran provided 
testimony as to the severity of his fatigue prior to 2000, 
which the undersigned found very credible, as the evidence of 
record fully supports his testimony.  VA is under an 
obligation to balance all the evidence during the appeal 
period and finds that all reasonable doubt should be granted 
in the veteran's favor.  

Accordingly, for the reasons stated above, the Board finds 
that the evidence supports the grant of an earlier effective 
date of October 11, 1996, for the award of a 100 percent 
evaluation for hepatitis C with cirrhosis of the liver, 
fatigue, and depression.  The Board will not address whether 
an earlier effective date is warranted, as the veteran stated 
in sworn testimony that he was seeking an effective date of 
June 2, 1997, for the award of the 100 percent evaluation.  
Thus, his claim has been granted in full.

B.  Gallstones

The veteran asserts that he has gallstones as a result of his 
service-connected hepatitis C with cirrhosis of the liver, 
fatigue, and depression.  Specifically, he asserts that 
normally, a gallbladder can be removed, which would stop 
gallstones from occurring.  Here, however, because his liver 
is as damaged as it is, he cannot undergo a gallbladder 
removal surgery, as it is a high-risk operation.  

At the July 2003 hearing before the undersigned, the veteran 
testified that he had complications with gallstones and that 
he could not have his gallbladder removed because of his 
liver complications.  

The medical evidence of record shows that gallstones were 
seen in 1990 and 2000.  

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110 (West 
2002), provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2003).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for gallstones as secondary to 
the service-connected hepatitis C with cirrhosis of the 
liver, fatigue, and depression.  There is no competent 
evidence of a relationship between the two disabilities.  The 
veteran claims that he cannot have his gallbladder removed 
(which would stop the gallstones) because of his diseased 
liver.  However, no medical professional has attributed the 
gallstones to the service-connected hepatitis C with 
cirrhosis of the liver, fatigue, and depression, to include 
that the service-connected disability has prevented 
gallbladder removal or that the service-connected disability 
has aggravated the gallstones.  The veteran is not competent 
to assert that there is a relationship between the two, as he 
has not been shown to have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board finds that the veteran's claim for service 
connection for gallstones cannot be granted because he has 
not brought forth competent evidence of a nexus between the 
diagnoses of gallstones and the service-connected hepatitis C 
with cirrhosis of the liver, fatigue, and depression.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for gallstones as being secondary to 
service-connected hepatitis C with cirrhosis of the liver, 
fatigue, and depression, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

An effective date of October 11, 1996, for the award of a 
100 percent evaluation for hepatitis C with cirrhosis of the 
liver, fatigue, and depression is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Service connection for gallstones is denied.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



